LAWRENCE G. CRAHAN, Judge,
concurring in part and dissenting in part.
I concur in the majority opinion except for the treatment of Father’s workers’ compensation settlement. The record established that Father had been injured on his job as a roofer in November of 1995. He received weekly workers’ compensation benefits until approximately three months prior to trial totaling $57,876.90. Father began working again the Monday after he was released by the doctor to return to work and his weekly benefits ceased. In July, 1998, between the two widely-separated trial dates, Father entered into a lump sum settlement of his pending claims for $37,000.00 based on approximate disability of 32% of the body as a whole referable to the lower back.
I can find nothing in the record to suggest that any portion of Father’s lump sum *696settlement can properly be characterized as additional payments for temporary total disability. An employer only owes temporary total disability until the claimant can find employment or the condition has reached maximum medical progress. Cooper v. Medical Center of Independence, 955 S.W.2d 570, 575 (Mo.App.1995). Given Father’s testimony that he received full weekly benefits until he was released by the doctor and that he returned to work immediately thereafter, Father presumably received all of the temporary total disability payments he was entitled to receive.1 It follows that the amounts paid in the lump sum award could only be for Father’s disputed claim of permanent partial or permanent total disability. Amounts paid for permanent partial or permanent total disability are not martial property. Pauley v. Pauley, 771 S.W.2d 105, 109-10 (Mo.App.1989).
Moreover, even if some minor portion of the lump sum award could arguably have been shown to be marital property, Mother waived such claim. Mother testified that she assumed Father had entered into a lump sum settlement of his workers’ compensation claim. Shortly thereafter, her attorney elicited the following concession:
Q. You’ve also asked the Court to basically divide the martial property. Is there any martial property that you have an interest in that you want the Court to consider?
A. Not a thing.
I would hold that by this testimony. Mother waived any right to complain of the trial court’s failure to inquire further into whether any portion of Father’s workers’ compensation settlement was marital property.

. Although temporary total disability is specified as one of the disputed items settled by the lump sum settlement, it is reasonable to assume that the employer, not Father, was disputing this aspect of the claim inasmuch as Father had already received these benefits for the duration of his disability.